

[redactedjenkonservice_image1.gif]




SOFTWARE SERVICE AGREEMENT

--------------------------------------------------------------------------------



The following document constitutes a Software Service Agreement (together with
its appendices, the “Agreement”), which is entered into as of September 28, 2012
(“Effective Date”) by and between:


JIA, Inc (Jenkon)., a corporation organized and existing under the laws of the
State of Washington, United States of America, located at 203 SE Park Plaza
Drive, Suite 250, Vancouver, Washington, 98684, hereinafter referred to as
“JIA”, and


LifeVantage Corporation, a corporation organized and existing under the laws of
the State of Utah located at 9815 S. Monroe Street, Suite 100, Sandy, UT 84070,
hereinafter referred to as “Licensee”.




1.
BASIS OF AGREEMENT:



Licensee has engaged JIA to provide services as described below with respect to
the Licensed Software purchased by the Licensee as described in the Software
section of the Order Form in Appendix B, excluding customizations or
modifications to the Licensed Software, (hereinafter referred to as the
“Licensed Software”) which is the subject of the Software License Agreement
dated September 28, 2012 between JIA and Licensee.




2.
PRICE AND PAYMENT:



2.1.
Price

Licensee shall pre-pay JIA annually for Covered Service, as determined in the
Order Form defined in Appendix B which specifies the amount owed for Covered
Services and terms of payment.


2.2.
Payment Schedule

JIA will invoice Licensee in advance for each Term of Covered Service. Payments
are required to be received by JIA prior to the start of the Term to insure
continued service.


Payment Schedule: See Order Form defined in Appendix B.


2.3.
Effective Date

The effective date of this Agreement shall be the Effective Date, and shall
remain in force so long as Licensee is not in default under this Agreement,
subject to section 4.


2.4.
Taxes

All service charges are exclusive of applicable federal, national, provincial,
state or local taxes, tariffs, duties or fees. Licensee shall pay or reimburse
JIA for any such taxes to the invoices submitted to Licensee by JIA.





[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
1

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------



2.5.
Changes in Price

JIA may change the Price for Covered Service anytime with thirty (30) days prior
written notice to the Licensee. Licensee has the right to cancel this Agreement
within thirty (30) days of receiving such notice with a written cancellation
notice. JIA may not increase the service charges more often than annually. When
additional licenses and or modules are purchased standard service charges will
be calculated as of the date of purchase.




3.
COVERED SERVICE:



3.1.
Covered Service

Covered Service shall be provided during JIA’s normal business hours, which is
defined as 7:00am PST to 6:00pm PST, Monday through Friday. Licensee shall have
access to Emergency Hotline Support of this Software Service Agreement. JIA
shall provide to Licensee under the terms of this Agreement, the following:




3.1.1.
Free telephone support service during JIA’s normal business hours. JIA shall
respond to a call from Licensee during JIA’s normal business hours for covered
services within one hour.



3.1.2.
Access to twenty-four (24) hour Emergency Hotline Support Services outside of
normal business hours and during holidays, which are listed in Appendix A of
this Agreement. JIA shall respond to a call from Licensee outside of JIA’s
normal business hours within [***] hours. Emergency Hotline Support is available
for the following conditions:



•
Licensee cannot connect or ‘log on’ to the Licensed Software

•
Processing of commissions via the Licensed Software has ceased to operate or
failed to operate as specified according to the ‘Commissions Sign Off Document’
executed between JIA and Licensee



3.1.3.
License to new patches and upgrades to the Licensed Software as they are made
generally available, which does not include professional services for the
upgrade. Major Licensed Software enhancements are priced and purchased
separately.



3.1.4.
JIA will, from time to time, advise Licensee of new devices, software programs,
or other information that will aid Licensee in the ongoing utilization of the
Licensed Software.



3.1.5.
Repair or correction of Licensed Software programming due to modifications made
by JIA at Licensee’s request for a period of thirty (30) days following
installation of the modification. Licensee is responsible for testing any
modifications within thirty (30) days and reporting any errors to JIA.



3.1.6.
Correction of Licensee’s data that was caused by a Licensed Software program
error.



3.2.
Billable Service Call



Billable service call will be any service, other than Covered Service, performed
by JIA and billed at JIA’s current hourly rate, and includes, but is not limited
to, the following types of service:


3.2.1.
Repair or correction of any Licensee data which is caused by Licensee’s error,
or Licensee’s equipment failure.



3.2.2.
Work on any software not sold and licensed to Licensee by JIA.






[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
2

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------



3.2.3.
Licensee shall advise JIA in writing of any modifications made to the Licensed
Software. JIA shall not be responsible for maintaining Licensee modified
portions of the Licensed Software. Corrections or defects traceable to
Licensee’s errors or system changes will be billed at JIA’s current hourly rate.



3.2.4.
Work required for the delivery of an upgrade to the Licensed Software.



3.2.5.
Correction to incorrect data resulting from any error that was discovered after
the commission period, as configured in the Licensed Software, has been closed.
Licensee is responsible to complete an audit of any compensation calculations
prior to closing any such commission period.



3.2.6.
Time spent researching a reported issue that is determined by JIA to not be an
error in the Licensed Software



3.2.7.
Repair or correction of any data that results from incorrect data entry on
behalf of the Licensee by any employee or agent of Licensee.



3.2.8.
Work requested by the Licensee for the creation of new software programs, or the
enhancement or customizing, of existing Licensed Software programs.



3.2.9.
Changing data at the request of Licensee.



3.2.10.
Work required to correct Licensed Software, tables, commission plan components
or system settings which has been modified by the Licensee or a third party.



3.2.11.
Work required to correct problems which would not have occurred if the current
release of the Licensed Software, which had been offered to the Licensee, was
being used by Licensee but the Licensee elected not to load it on the system.



3.2.12.
Training, consulting, or advising Licensee on matters not covered under Covered
Service.



3.2.13.
Training, consulting or advising consultants, contractors, or any third parties
contracted by Licensee.



3.3.
Billable Service Terms and Rates



Billable service will be charged to the Licensee according to the JIA’s billable
rates in force at the time the service is carried out. All charges for billable
service shall be paid by Licensee within thirty (30) days of the invoice date or
according to the terms set in the applicable sales order, otherwise within the
due date on the invoice. Failure to comply with this shall cause a default of
this Agreement. Interest will be charged on the past due balances at an
annualized rate of eighteen percent (18%) (1.5% per month) or the maximum
allowed by law, whichever is less.


Billable Service Calls performed at Licensee’s site or office location will be
charged at billable rates in force at the time the service is performed. Each
additional hour of service requested by the Licensee in a single day beyond the
first eight hours may be billed at a rate equal to one hundred fifty percent
(150%) of the normal rate in force at the time. Billable service rates will not
increase by more than ten percent (10%) annually while Licensee is not in
default of this agreement.









[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
3

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------





4.
TERM AND TERMINATION:



This Agreement shall become effective on the Effective Date of this Agreement,
and unless sooner terminated as hereinafter provided, shall remain in full force
and effect for an initial term of one (1) year from such date, and then
automatically renewed each subsequent year unless otherwise terminated by either
party by written notice delivered at least thirty (30) days in advance.
Automatic renewal shall not occur if Licensee is in default of a material term
of the Agreement.






5.
LIMITED REMEDY:



JIA’s entire liability, and Licensee’s exclusive remedy, for breach of Section
1.1 with respect to the Covered Services or breach of any other provision in
this Agreement, regardless of the form of action, whether in contract or in
tort, including negligence, shall be as follows:


5.1.
JIA will use commercially reasonable efforts to correct Licensed Software not
conforming to JIA’s specification and to correct or restore any Licensee data
that was damaged or corrupted by any such non-conformity.

5.2.
In as much as Licensee shall prepare commission checks or other forms of
compensation disbursements using the Licensed Software, Licensee shall accept
full responsibility to audit and verify all compensation, earnings, performance,
credit and other calculations before releasing any compensation or performance
payments, credits or information to any other person or entity. In the event an
error is found, whether before or after any such payments, credits or other
information is released by Licensee, JIA’s exclusive liability shall be to
correct the Licensed Software in a timely fashion. If Licensee releases
incorrect compensation, earnings, performance, credits or other information to
any person, JIA shall not be liable in any form or manner for any of Licensee's
losses or damages.

5.3.
If, after reasonable efforts, JIA is unable to make the Licensed Software
operate in accordance with JIA’s specifications, Licensee may terminate this
Agreement and recover its actual direct damages, subject to the limitation in
Section 5.2 above and in Section 6 below.

5.4.
In no event will JIA be liable for damages caused by a Licensee’s breach of the
Software License Agreement or this Agreement or for any damages caused by
Licensed Software that has been modified Licensee, JIA or any other person.

5.5.
No action regardless of form, arising out of a claim of a breach of this
Schedule may be brought by either Party more than one (1) year after the date of
the alleged breach, except that an action for nonpayment will be limited only by
the statute of limitations of the State of Washington.



6.
LIMITATION OF LIABILITY:

IN NO EVENT SHALL (A) JIA BE LIABLE UNDER THIS SCHEDULE FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, PUNITIVE, EXEMPLARY OR INCIDENTAL DAMAGES OF ANY NATURE
WHATSOEVER OR FOR ANY LOST PROFITS, LOSS OF USE OR COST OF CURE; AND (B) JIA'S
LIABILITY FOR MONEY DAMAGES, HOWEVER CAUSED, ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE SERVICES EXCEED THE SUPPORT FEES PAID BY LICENSEE UNDER THIS
AGREEMENT WITHIN THE [***] PERIOD BEFORE THE DATE LICENSEE NOTIFIED JIA OF THE
CLAIM. THESE LIMITATIONS WILL APPLY EVEN IF JIA HAS BEEN ADVISED OF THE
POSSIBILITY OF THOSE DAMAGES AND REGARDLESS OF THE LEGAL THEORY OF LIABILITY,
WHETHER UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR ANY
OTHER THEORY WHATSOEVER.



[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
4

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------





7.
GENERAL:



7.1.
Representations of JIA Products and Services



Licensee acknowledges and understands that the following individuals are the
only persons at JIA who have the authorization or right to make any commitment,
claim, or request regarding any financial matter between JIA and Licensee
including, but not limited to, the quotation or estimation of any professional
services, or functionality that may or may not be available, or made available,
within the Licensed Software:


•Licensee’s assigned JIA Project Manager or Account Manager
•Vice President-level personnel
•President & CEO




7.2.
Default



It is a default under this Agreement if Licensee breaches any one or more of the
covenants, terms or conditions of this Agreement to be paid, performed, or
complied with by Licensee.




7.3.
Notices



All material notices regarding this Agreement shall be given in writing and
shall be personally delivered or sent by postage prepaid mail addressed to the
parties at their addresses first mentioned, or at such other addresses as either
party may designate to the other by notice as provided in this section. Notices
shall be deemed effective upon their deposit with a courier service (such as
Federal Express, UPS, DHL or USPS Priority) with next day delivery, properly
addressed and postage prepaid.


All notices, requests and demands to or upon the respective Parties shall be in
writing to:


To Licensee             To:
LifeVantage Corporation
JIA, Inc.
9815 S. Monroe Street, Suite 100
Sandy, UT 84070
203 SE Park Plaza Dr, Suite 250
 
Vancouver, WA 98684
Attn: Bob Cutler
Attn: Accounting Department



7.4.
Invalid Provisions



If any provision of this Agreement were invalid or unenforceable, then the
remainder of this Agreement shall not be affected thereby.


7.5.
Assignment



This Agreement is assignable by JIA upon written notice to Licensee. This
Agreement is not assignable by Licensee without written consent of JIA. In the
event of assignment, the promises and covenants herein contained shall continue
to be binding upon the original parties.




7.6.
Entire Agreement






[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
5

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------



This Agreement supersedes all prior agreements, letters of intent, negotiations,
representations and proposals, written or oral, requests for proposals, or
previous discussions of the parties. There have been no other promises or
inducements, oral or written, given by any party to the other to enter into this
Agreement. The parties agree that this Agreement or any term or provision
thereof shall not be modified in any manner whatsoever without the written
authorization of both parties hereto and signed by both an authorized
representative of Licensee and by an authorized representative of JIA. To the
extent of any conflict or inconsistency, the Software License Agreement shall
supersede and prevail over any term of this Software Service Agreement as to the
matters addressed herein. This Agreement is subject to all terms of the
Confidentiality Agreement in Appendix B of the Software License Agreement.


7.7.
Arbitration



If any controversy or dispute arises out of this Agreement, or the breach
thereof, the parties will endeavor to settle such dispute amicably. If the
parties shall fail to settle any dispute, such dispute shall be finally settled
by binding arbitration conducted in Clark County, Washington. All arbitration
shall be in accordance with the then existing Commercial Arbitration rules of
the American Arbitration Association, and judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof;
provided that nothing in this section shall prevent a party from applying to a
court of competent jurisdiction to obtain temporary relief pending resolution of
the dispute through arbitration. The parties hereby agree that service of any
notices in the course of such arbitration at their respective addresses as
provided for in this Agreement shall be valid and sufficient. If either party
seeks to enforce its rights under this Agreement, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party.


7.8.
Attorney Fees



The prevailing party in any arbitration or lawsuit concerning this Agreement or
any matter related thereto shall be entitled to any award of reasonable attorney
fees and costs from the other, including fees incurred through trial, appeal or
in bankrupt proceedings. Attorney fees awarded pursuant to this paragraph shall
not be included within the definitions of “Damages” or otherwise limited by
paragraph 5.1.3.


7.9.
Governing Laws



This Agreement shall be governed by and construed in accordance with the laws of
the state of Washington. Jurisdiction and Venue for any dispute regarding this
Agreement will be based in Clark County, Washington.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
6

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------



8.
AUTHORIZED SIGNATURE:    



IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement effective as identified below.     








Accepted by:
JIA, Inc.
LifeVantage Corporation


Name :
(Please Print)


J. Robert Cavitt
Douglas C. Robinson


Name :
(Signature)
/s/ J. Robert Cavitt
/s/ Douglas C. Robinson




Title:


President & CEO
President & CEO




Date:
October 1, 2012
September 28, 2012





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
7

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------

APPENDIX A

--------------------------------------------------------------------------------





JIA closes its offices in observance of national holidays. Following is an
example of such occurrences. Note that some national holidays that fall on the
weekend, will be observed during the business week and may vary from year to
year:


2011
 
 
 
 
President's Day
 
Memorial Day
 
Independence Day
 
Labor Day
 
Thanksgiving (2 days)
 
Christmas (2 days)
 
New Year’s Day
 



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------




[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
8

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------



APPENDIX B

--------------------------------------------------------------------------------



[redactedjenkonservice_image2.gif]
JIA, Inc. Order Form
203 SE Park Plaza Drive, Suite 250
Vancouver, WA USA 98684




Presented To: 

                                             
                                        Date: September 28, 2012
LifeVantage Corporation
10813 S. River Front Parkway, Suite 500
South Jordan, UT 84095
 
 
 



 






Professional Services
Amount
 
 
Project Management – [***] Hours Estimated 
Includes up to [***] hours for the overall project coordination and weekly
status reporting for the standard un-modified implementation of the Licensed
Software. Additional Project Management Service will be identified for any
services that are not yet estimated and listed as To Be Determined. These
services will be included in any separate quotes provided by Jenkon. 

$[***]
 
Business Analysis Services – [***] Hours Estimated 
Includes up to [***] hours for System Study and Fit Analysis services for the
existing LifeVantage operations which will have the intent of identifying:
•    Standard System Configuration
•    Identification of any Unique Customizations & Modifications to the Software
•    System Integration Requirements
•    Required Custom Database Fields for Unique Requirements
•    Data Conversion Requirements
 

$[***]
 
J6 Software Custom Development Services – To Be Determined
Jenkon shall provide a separate quote for those Professional Services for any
custom development identified during the Business Analysis Services.
 

To Be Determined
 
Data Conversions – To Be Determined  
Estimate will be provided upon completion of the Business Analysis phase.


To Be Determined
 




[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
9

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------



 
Compensation Plan Set-up – To Be Determined  
Jenkon will provide a quote upon receipt of Compensation Plan rules. 


To Be Determined
 
 
System Installation – [***] Hours Estimated 
Includes up to [***] hours for the initial installation of a single Production
Account and Training Account of the Licensed Software.
 

$[***]


 
System Configurations – [***] Hours Estimated 
Includes up to [***] hours for configuration of j6 standard business rules as
defined during the System Study process.


$[***]


 


Professional Services - continued
Amount
 
 
Reporting Configurations – [***] Hours Estimated 
Includes up to [***] hours for setup of the following reports
•    jCoach, Genealogy Viewer, Fully Genealogy Report, Group Status Report and
Earnings Report.
 



 
$[***]




We currently do not support nested tables...
$[***]


 
 
Custom Performance Dashboard Configuration – To Be Determined 
Jenkon will provide an estimate for custom configuration of the Performance
Dashboard.
 

 
To Be Determined 
 
 
Branding Consulting Services – [***] Hours  
Includes up to [***] hours of consulting services of branding of the Personal
Websites and Business Portal. Does not include Jenkon services for actual
branding of the sites.


$[***]
 
 
 
User Training – [***] Hours  
Includes up to [***] hours for User Training of the standard j6 features
including:
•    Commissions Processing & Auditing
•    Genealogy Management & Customer Service
•    Order Processing
•    Inventory and Product Offer Management
•    Communication Module and Templates
•    J6 Administration 


$[***]
 
 
 
[***] & SQL Schema Training – [***] Hours  
Includes up to [***] hours for advanced user training of jPulse and SQL Schema
Training.


$[***]
 
 
 
 
Onsite Go Live Support – [***] Hours  
Professional services for Jenkon personnel to be onsite to support the pre and
post go-live activities of the j6 custom application. 

$[***]
 
Training Services may be provided online, on-site or through consulting via
conference calls as needed. Method and locations will be identified in project
planning with LifeVantage.
 
 
 
 
Total for Professional Services
Note: Costs related to any additional software modifications identified during
the Business Analysis and the project implementation described above, Jenkon
will provide separate quotations for those Professional Services.
$[***]
 
 
 






[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
10

LifeVantage Corporation-Software Services Agreement

--------------------------------------------------------------------------------





Payment Terms
 



•
Deposit of $[***] due upon execution of Software Services Agreement.

•
All Professional Services identified in this Order Form are estimates. Actual
Professional Services and related costs will vary from the estimates herein. All
Professional Services will be invoiced monthly based on actual time posted by
Jenkon personnel for services related to this Order Form at the rate of $[***]
per hour.

•
Final payment will be based on the balance of the total hours required for
services less any applicable deposit amounts.











Annual Fee for Software Service Agreement
 

Payment of $[***] is due annually beginning [***].




Additional Terms & Conditions


We currently do not support nested tables...
 












[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential Information
11

LifeVantage Corporation-Software Services Agreement